SYNTHETECH, INC. 1290 Industrial Way Albany, Oregon97322 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS TO BE HELD THURSDAY, AUGUST 5, 2010 Time and Date 1:30 p.m., Pacific time, on Thursday, August5, 2010 Place Perkins Coie LLP 1ouch Street, Tenth Floor Portland, Oregon 97209-4128 Items of Business 1. To elect seven directors to serve for the ensuing year and until their successors are elected. 2. To ratify the appointment of Peterson Sullivan LLP as the independent registered public accounting firm for the fiscal year ending March 31, 2011. 3. To consider any other business that may properly come before the meeting. Adjournments and Postponements Any action on the items of business described above may be considered at the annual meeting at the time and on the date specified above or at any time and date to which the annual meeting may be properly adjourned and postponed. Record Date You are entitled to vote only if you were a Synthetech shareholder as of the close of business on June 8, 2010. Voting We are furnishing proxy materials to our shareholders over the Internet. You may read, print and download our annual report and proxy statement at www.proxyvote.com. On or about June 14, 2010, we will mail our shareholders a notice containing instructions on how to access our 2010 proxy statement and annual report via the Internet and vote online. The notice also provides instruction on how you can request a paper copy of these documents if you desire, and how you can enroll in e-delivery to receive future annual materials via email. Your vote is very important.Whether or not you plan to attend the annual meeting, we encourage you to read this proxy statement and to submit your proxy or voting instructions as soon as possible.For specific instructions on how to vote your shares, please refer to the section entitled Questions and Answers about the Proxy Materials and Annual Meeting beginning on page 1 of the accompanying proxy statement and the instructions on the proxy card or voting instruction card.You may attend the meeting in person even though you have submitted your proxy or voting instruction card. BY ORDER OF THE BOARD OF DIRECTORS By: /s/Gary A. Weber Gary A. Weber Secretary Albany, Oregon June14, 2010 This notice of annual meeting and proxy statement and form of proxy are being distributed on or about June 14, 2010. SYNTHETECH, INC. 1290 Industrial Way Albany, Oregon 97322 PROXY STATEMENT For Annual Meeting of Shareholders To Be Held on August5, 2010 QUESTIONS AND ANSWERS ABOUT THE PROXY MATERIALS AND THE ANNUAL MEETING Q:Why am I receiving these proxy materials? A: We are providing you with a Notice of Internet Availability of Proxy Materials ("Notice of Internet Availability") and access to these proxy materials in connection with the solicitation by the Board of Directors of Synthetech Inc., an Oregon corporation ("Synthetech," "we," "us" or "our"), of proxies to be used at our 2010 Annual Meeting of Shareholders and at any adjournment or postponement. Shareholders are invited to attend the 2010 Annual Meeting (which will take place at the offices of our legal counsel, Perkins Coie LLP, at 1ouch Street, Tenth Floor, Portland, Oregon 97209-4128, at 1:30p.m. on Thursday, August5, 2010), and are requested to vote on the proposals described in this Proxy Statement. A Notice of Internet Availability will be sent to record and beneficial shareholders starting on or around June 14, 2010, and the proxy materials, including the Notice of Annual Meeting, Proxy Statement, and our fiscal 2010 Annual Report, will be made available to shareholders on the Internet on or about June14, 2010. Q: Why did I receive a Notice of Internet Availability of Proxy Materials this year instead of a full set of proxy materials? A: Pursuant to rules adopted by the Securities and Exchange Commission (the "SEC"), we are providing access to our proxy materials over the Internet rather than printing and mailing the proxy materials to all shareholders. We believe electronic delivery will expedite the receipt of proxy materials and will help lower our costs and reduce the environmental impact of our annual meeting materials. Therefore, a Notice of Internet Availability will be mailed to shareholders (or e-mailed, in the case of shareholders that have previously requested to receive proxy materials electronically) starting on or about June14, 2010. The Notice of Internet Availability will provide instructions as to how shareholders may access and review the proxy materials on the website referred to in the Notice of Internet Availability or, alternatively, how to request that a copy of the proxy materials, including a proxy card, be sent to them by mail. The Notice of Internet Availability will also provide voting instructions. In addition, shareholders may request to receive the proxy materials in printed form by mail or electronically by e-mail on an ongoing basis for future shareholder meetings. Your election to receive proxy materials by e-mail will remain in effect until you terminate it. Please note that, while our proxy materials are available at the website referenced in the Notice of Internet Availability, no other information contained on the website is incorporated by reference in or considered to be a part of this document. Q:What information is contained in this proxy statement? A: The information included in this proxy statement relates to the proposals to be voted on at the annual meeting, the voting process, the compensation of directors and most highly paid executive officers, and certain other required information. 1 Q:Why did I receive more than one Notice of Internet Availability? A: You may receive multiple Notices of Internet Availability if you hold your shares of Synthetech's common stock in multiple accounts (such as through a brokerage account and separately as a registered shareholder). If you hold your shares of Synthetech's common stock in multiple accounts, you should vote your shares as described in each separate Notice of Internet Availability you receive. If you are a shareholder of record, you may contact our stock transfer agent, Computershare Trust Company, N.A., ("Computershare") at P.O. Box 43070, Providence, RI 02940-3070 (telephone: (800)962-4284) if you are currently receiving multiple Notices of Internet Availability and want to request delivery of a single Notice of Internet Availability in the future. If your shares are held in "street name" and you want to increase or decrease the number of Notices of Internet Availability delivered to your household in the future, you should contact your broker, bank or other custodian who holds the shares on your behalf. Q: How do I obtain a separate Notice of Internet Availability if I share an address with other shareholders? A: When more than one shareholder of record of Synthetech's common stock shares the same address, we may deliver only one Notice of Internet Availability to that address unless we have received contrary instructions from one or more of those shareholders. Similarly, brokers and other nominees holding shares of Synthetech's common stock in "street name" for more than one beneficial owner with the same address may deliver only one Notice of Internet Availability to that address if they have received consent from those beneficial owners. We will deliver promptly upon written or oral request a separate Notice of Internet Availability to any shareholder, including a beneficial owner of shares held in "street name," at a shared address to which a single Notice of Internet Availability was delivered. To receive additional Notices of Internet Availability, or if you are a shareholder of record and would like to receive separate Notices of Internet Availability for future annual meetings, you may call or write Computershare at P.O. Box 43070, Providence, RI 02940-3070 (telephone: (800)962-4284). If you are a beneficial owner of shares held in "street name" and would like to receive separate Notices of Internet Availability, you may contact your bank, broker or other holder of record. In addition, if you are a shareholder of record who shares the same address with another shareholder of record and you currently receive separate copies of the Notice of Internet Availability, you may contact us at Synthetech, Inc., Attn:Gary Weber, 1290 Industrial Way, Albany, Oregon 97322 (telephone (541) 967-6575) to request that a single Notice of Internet Availability be delivered to that address. Q:What is the difference between a "shareholder of record" and a "street name" holder? A: If your shares are registered directly in your name with Synthetech's transfer agent, Computershare, you are considered a "shareholder of record" or a "registered shareholder" of those shares. In this case, your Notice of Internet Availability has been sent to you directly by Synthetech. If your shares are held in a stock brokerage account or by a bank, trust or other nominee or custodian, you are considered the "beneficial owner" of those shares, which are held in "street name." A Notice of Internet Availability has been forwarded to you by or on behalf of your broker, bank, trustee or other holder who is considered the shareholder of record of those shares. As the beneficial owner, you have the right to direct your broker, bank, trustee or other holder of record as to how to vote your shares by following its instructions for voting. Q: What items of business will be voted on at the annual meeting? A: The items of business scheduled to be voted on at the annual meeting are: · The election of directors; and · The ratification of the independent registered public accounting firm for the fiscal year ending March31, 2011. We will also consider any other business that may properly come before the annual meeting. 2 Q: How does the Board recommend that I vote? A: Our Board recommends that you vote your shares "FOR" each of the nominees to the Board and "FOR" the ratification of the independent registered public accounting firm for the 2011 fiscal year. Q: What shares can I vote? A: Each share of Synthetech common stock issued and outstanding as of the close of business on June 8, 2010, (the "record date"), is entitled to one vote on all items being voted upon at the annual meeting.You may vote all shares owned by you as of that time, including (1) shares held directly in your name as the shareholder of record, and (2) shares held for you as the beneficial owner through a broker, trustee or other nominee such as a bank.On the record date we had 14,664,614 shares of common stock issued and outstanding. Q: How many shares must be present or represented to conduct business at the annual meeting? A: The quorum requirement for holding the annual meeting and transacting business is that holders of a majority of shares of Synthetech common stock entitled to vote must be present in person or represented by proxy.Both abstentions and broker non-votes are counted for the purpose of determining the presence of a quorum. Q:How do I vote? A:You may vote in several different ways: In person at the 2010 Annual Meeting You may vote in person at the 2010 Annual Meeting. You may also be represented by another person at the meeting by executing a proxy properly designating that person. If you are the beneficial owner of shares held in "street name," you must obtain a legal proxy from your broker, bank or other holder of record and present it to the inspectors of election with your ballot to be able to vote at the meeting. By telephone You may vote by calling the telephone number specified on the website provided in the Notice of Internet Availability. Please have your Notice of Internet Availability handy when you call and use any touch-tone phone to transmit your voting instructions. By Internet You may vote by using the Internet, www.proxyvote.com, to submit your voting instructions. Please have your Notice of Internet Availability handy when you go online. If you vote on the Internet, you may also request electronic delivery of future proxy materials. By mail You may vote by completing, signing, dating and returning a proxy card which will be mailed to you if you request delivery of a full set of proxy materials.A postage-paid envelope will be provided along with the proxy card. Telephone and Internet voting for shareholders of record will be available until 11:59p.m., Eastern time, on August 4, 2010.A mailed proxy card must be received by August 4, 2010 in order to be voted at the 2010 Annual Meeting. The availability of telephone and Internet voting for beneficial owners of other shares held in "street name" will depend on your broker, bank or other holder of record and we recommend that you follow the voting instructions on the Notice of Internet Availability that you receive from them. If you are mailed a set of proxy materials and a proxy card or voting instruction card and you choose to vote by telephone or by Internet, you do not have to return your proxy card or voting instruction card. However, even if you plan to attend the 2010 Annual Meeting, we recommend that you vote your shares in advance so that your vote will be counted if you later decide not to attend the meeting. 3 Q: Can I change my vote? A: You may change your vote at any time prior to the vote at the annual meeting.If you are the shareholder of record, you may change your vote by granting a new proxy bearing a later date (which automatically revokes the earlier proxy), by providing a written notice of revocation to Synthetech's Secretary (at Synthetech, Inc., Attn:Gary Weber, 1290 Industrial Way, Albany, Oregon 97322) prior to your shares being voted, or by attending the annual meeting and voting in person.Attendance at the meeting will not cause your previously granted proxy to be revoked unless you specifically so request.For shares you hold beneficially in street name, you may change your vote by submitting new voting instructions to your broker, trustee or nominee or, if you have obtained a legal proxy from your broker, trustee or nominee giving you the right to vote your shares, by attending the meeting and voting in person. Q: How are votes counted? A: In the election of directors, you may vote "FOR" all of the nominees or your vote may be "WITHHELD" with respect to one or more of the nominees.For the other item of business, you may vote "FOR," "AGAINST" or "ABSTAIN." If you "ABSTAIN," the abstention has the same effect as a vote "AGAINST." If you provide specific instructions with regard to a certain item, your shares will be voted as you instruct on such items.If you sign your proxy card or voting instruction card without giving specific instructions, your shares will be voted in accordance with the recommendations of the Board ("FOR" all of Synthetech's nominees to the Board, "FOR" ratification of the independent registered public accounting firm, and in the discretion of the proxy holders on any other matters that properly come before the meeting). If you hold shares beneficially in street name and do not provide your broker with voting instructions, your shares may constitute broker non-votes.Generally, broker non-votes occur on a matter when a broker is not permitted to vote on that matter without instructions from the beneficial owner and instructions are not given.In tabulating the voting result for any particular proposal, shares that constitute broker non-votes are considered entitled to vote on that proposal.Thus, broker non-votes will count as votes against proposals being voted on at the meeting.Abstentions also have the same effect as votes against the matter. Q: What is the voting requirement to approve each of the proposals? A: In the election of directors, the seven persons receiving the highest number of "FOR" votes at the annual meeting will be elected.The ratification of the independent registered public accounting firm will be approved if the votes cast "FOR" the proposal exceed the votes cast opposing the proposal at the annual meeting. Q: Is cumulative voting permitted for the election of directors? A: No.Synthetech does not allow you to cumulate your vote in the election of directors.For all matters proposed for shareholder action at the annual meeting, each share of common stock outstanding as of the close of business on June 8, 2010 is entitled to one vote. Q: What happens if additional matters are presented at the annual meeting? A: Other than the two items of business described in this proxy statement, we are not aware of any other business to be acted upon at the annual meeting.If you grant a proxy, the persons named as proxy holders, Dr. DanielT. Fagan and Gary Weber, will have the discretion to vote your shares on any additional matters properly presented for a vote at the meeting.If for any unforeseen reason any of our director nominees is not available as a candidate for director, the persons named as proxy holders will vote your proxy for such other candidate or candidates as may be nominated by the Board.Any additional matters presented at the annual meeting will be approved if the votes cast "FOR" the proposal exceed the votes cast opposing the proposal at the annual meeting. Q: Who will serve as inspector of elections? A: The inspector of elections will be a representative of Synthetech, and will be appointed at the annual meeting. 4 Q: Is my vote confidential? A: Proxy instructions, ballots and voting tabulations that identify individual shareholders are handled in a manner that protects your voting privacy.Your vote will not be disclosed either within Synthetech or to third parties, except (1) as necessary to meet applicable legal requirements, (2) to allow for the tabulation of votes and certification of the vote, and (3) to facilitate a successful proxy solicitation.Occasionally, shareholders provide written comments on their proxy card, which are then forwarded to Synthetech management. Q: Who will bear the cost of soliciting votes for the annual meeting? A: Synthetech is making this solicitation and will pay the entire cost of preparing, assembling, printing, mailing and distributing these proxy materials and soliciting votes.In addition to the distribution of proxy materials to shareholders, the solicitation of proxies or votes may be made in person, by telephone or by electronic communication by our directors, officers and employees, who will not receive any additional compensation for such solicitation activities.Synthetech has asked banks and brokers to forward copies to persons for whom they hold stock of Synthetech and request authority for execution of the proxies.Upon request, we will reimburse brokerage houses and other custodians, nominees and fiduciaries for forwarding proxy and solicitation materials to shareholders. Q: How can I attend the annual meeting? A: You are entitled to attend the annual meeting only if you were a Synthetech shareholder or joint holder as of the close of business on June 8, 2010 or you hold a valid proxy for the annual meeting.You should be prepared to present photo identification for admittance.In addition, if you are a shareholder of record, your name will be verified against the list of shareholders of record on the record date prior to your being admitted to the annual meeting.If you are not a shareholder of record but hold shares through a broker or nominee (i.e., in street name), you should provide proof of beneficial ownership on the record date, such as your most recent account statement prior to June 8, 2010, a copy of the voting instruction card provided by your broker, trustee or nominee, or other similar evidence of ownership.If you do not provide photo identification or comply with the procedures outlined above upon request, you will not be admitted to the annual meeting. The meeting will begin promptly at 1:30 p.m., Pacific time, on Thursday, August5, 2010.Check-in will begin at 1:00 p.m. Q: Where can I find the voting results of the annual meeting? A: We intend to announce preliminary voting results at the annual meeting and publish final results in our report on Form 8-K no later than four business days following the shareholder vote. Q: What is the deadline to propose actions for consideration at next year's annual meeting of shareholders or to nominate individuals to serve as directors? A: You may submit proposals, including director nominations, for consideration at future shareholder meetings as indicated below. Shareholder Proposals: For a shareholder proposal to be considered for inclusion in Synthetech's proxy statement for the annual meeting next year, the written proposal must be received by Synthetech's Secretary at our principal executive offices no later than February 14, 2011.If the date of next year's annual meeting is moved more than 30 days before or after the anniversary date of this year's annual meeting, the deadline for inclusion of proposals in Synthetech's proxy statement is instead the close of business on the tenth calendar day following the earlier of the day on which notice of the date of the meeting was mailed or public disclosure was made.Such proposals must also comply with our bylaws provisions regarding business to be brought before a shareholder meeting and SEC regulations regarding the inclusion of shareholder proposals in company-sponsored proxy materials.Proposals should be addressed to: Synthetech, Inc. Attn:Gary Weber 1290 Industrial Way Albany, OR 97322 5 For a shareholder proposal that is not intended to be included in Synthetech's proxy statement as described above, the shareholder must deliver a proxy statement and form of proxy to holders of a sufficient number of shares of Synthetech common stock to approve that proposal, provide the information required by Synthetech's bylaws and give timely notice to Synthetech's Secretary in accordance with Synthetech's bylaws, which, in general, require that the notice be received by Synthetech's Secretary no earlier than 90 days and no later than 60 days before the anniversary of the 2010 annual shareholder meeting date. Nomination of Director Candidates: You may propose director candidates for consideration by the Board's Nominating and Governance Committee.Any such recommendations should include the nominee's name and qualifications for Board membership and should be directed to Synthetech's Secretary at the address of our principal executive offices set forth above.In addition, Synthetech's bylaws permit shareholders to nominate directors for election at an annual shareholder meeting.To nominate a director, the shareholder must deliver a proxy statement and form of proxy to holders of a sufficient number of shares of Synthetech common stock to elect such nominee and provide the information required by Synthetech's bylaws, as well as a statement by the nominee acknowledging that he or she will owe a fiduciary obligation to Synthetech and its shareholders.In addition, the shareholder must give timely notice to Synthetech's Secretary in accordance with Synthetech's bylaws, which, in general, require that the notice be received by Synthetech's Secretary within the time period described above under "Shareholder Proposals." General:If we receive proper notice of a shareholder proposal pursuant to our bylaws, and such notice is not received a reasonable time prior to our mailing of proxy materials for our 2011 annual shareholder meeting, we believe that our proxy holders would be allowed to use the discretionary authority granted by the proxy card to vote against the proposal at the meeting without including any disclosure of the proposal in the proxy statement relating to such meeting. Copy of Bylaws Provisions: You may contact Synthetech's Secretary at our principal executive offices for a copy of the relevant bylaws provisions regarding the requirements for making shareholder proposals and nominating director candidates.Synthetech's bylaws also are available in the Corporate Governance section of Synthetech's website at www.synthetech.com. Q:How may I obtain Synthetech's Annual Report on Form 10-K filed with the SEC? A: Our Form 10-K for the year ended March 31, 2010 is incorporated into our annual report to shareholders.Shareholders who want another copy of our Form 10-K may request a free copy of the Form 10-K from: Synthetech, Inc. Attn:Gary Weber 1290 Industrial Way Albany, Oregon 97322 (541) 967-6575 Synthetech will also furnish any exhibit to the Form 10-K if specifically requested.Copies of our Annual Report on Form 10-K for the year ended March 31, 2010 are also available in the SEC Filing Archive in the Investor Resources section of our website at www.synthetech.com and at the SEC's EDGAR database on the SEC's website atwww.sec.gov. Q: Who can help answer my questions? A: If you have any questions about the annual meeting or how to vote or revoke your proxy or if you need additional copies of this proxy statement or voting materials, you should contact: Synthetech, Inc. Attn: Gary Weber 1290 Industrial Way Albany, Oregon 97322 (541) 967-6575 6 Q: How may I communicate with Synthetech's Board or the non-management directors on Synthetech's Board? A: You may submit any communication intended for Synthetech's Board or the non-management directors by directing the communication by mail or fax addressed to: Synthetech, Inc. Attn: Chair, Nominating and Governance Committee 1290 Industrial Way Albany, Oregon 97322 Fax: (541) 812-6036 7 PROPOSALS TO BE VOTED ON PROPOSAL NO. 1 ELECTION OF DIRECTORS The size of Synthetech's Board of Directors currently is seven.At the 2010 annual shareholder meeting, each of seven directors will be elected to serve until the next annual shareholder meeting and until his successor is elected.Information regarding the business experience of each nominee to the Board is provided below.There are no family relationships among our executive officers and directors. If you sign your proxy or voting instruction card, but do not give instructions with respect to the voting of directors, your shares will be voted "FOR" the seven persons recommended by the Board.If you wish to give specific instructions with respect to the voting of directors, you may do so by indicating your instructions on your proxy or voting instruction card. The Board of Directors expects that all of the nominees will be available to serve as directors.In the event that any nominee should become unavailable, the proxy holders, Dr. Daniel T. Fagan and Gary Weber, will vote for a nominee or nominees designated by the Board, unless the Board chooses to reduce the number of directors serving on the Board. Our Board recommends a vote "FOR" the election to the Board of each of the following nominees. Paul C. Ahrens, age 58.Mr.Ahrens has been a Synthetech director since its inception in 1981 and served as Chairman of the Board from 1995 to August 2005.From September 2005 to February 2007, Mr. Ahrens was President and CEO of NZ3, a start-up company focused on developing peptide biomaterials for various applications. Since 1996, he has been the founder and President of Groovie Moovies, Ltd., a film production company.Mr.Ahrens, a founder of Synthetech, served as President and Chief Executive Officer of Synthetech from 1989 through 1995.From 1981 through 1989 he was the Vice President of Technology.From 1979 to 1980, Mr.Ahrens served as Vice President of Engineering of Colorado Organic Chemical Company, an organic chemical manufacturing company located in Commerce City, Colorado.Prior to that time, Mr.Ahrens spent five years with Allied Chemical and CIBA-Geigy in various engineering and research capacities.Mr.Ahrens holds B.S. and M.S. degrees in Chemical Engineering from the Massachusetts Institute of Technology.As the former Chairman of the Board and a director since 1981, Mr. Ahrens brings his extensive experience and knowledge of Synthetech, the industry, our customers and investment community to the Board of Directors. Daniel T. Fagan, Ph.D., age 58.Dr. Fagan has served as a Synthetech director since 2001 and was appointed Chairman of the Board in 2005.He served as the sole member of the Board's Strategic Development Committee from February 2006 through October 2006.Between November 1, 2006 and June 30, 2008, Dr. Fagan served as the Chief Executive Officer of Synthetech.Dr. Fagan was President and CEO and a director of PepTx, Inc., a private early stage pharmaceutical company that is developing peptide based oncology therapeutics from January 2004 through September 2006.Dr. Fagan continues to serve as a director of PepTx.From July 2001 through 2003, Dr. Fagan was President of ProGen Biologics LLC, a private biopharmaceutical company that develops healthcare solutions for people suffering from autoimmune diseases. In addition, since November 2000, Dr. Fagan has also served as a consultant to the pharmaceutical and emerging pharmaceutical industries.From 1992 to 2000, Dr. Fagan was employed as the General Manager of Peptides by Mallinckrodt, Inc., a subsidiary of Tyco International that manufactures bulk pharmaceuticals. From 1978 to 1991, he was employed in various capacities, including President, from 1987 to 1991, of Sigma Chemical, a subsidiary of Sigma Aldrich Corporation that manufactures fine chemicals. Dr. Fagan holds a B.A. in Chemistry from Otterbein College and a Ph.D. in Chemistry from Case Western Reserve University.Dr. Fagan brings extensive operational, scientific and industry knowledge and expertise to the Board of Directors. Howard L. Farkas, age 86.Mr.Farkas has served as a Synthetech director since 1985.Mr.Farkas serves as the Chairman of the Board and a member of the Compensation Committee of Logic Devices Incorporated, a public corporation that designs and manufactures semiconductors.Since 1981 he has been the President of Farkas Group, Inc., a business management group, and since 1965 he has been President and Managing Broker of Windsor Gardens Realty, Inc. and its predecessor, which is engaged in residential real estate brokerage and management.Mr. Farkas is a director and member of the audit committee of Navidec Financial Services, Inc., a publicly traded company that provides mortgage financing of residential properties located in Arizona and Colorado.Mr.Farkas also serves as a director and officer of several private companies.Mr.Farkas graduated from the University of Denver, School of Business with a B.S. degree in Business Administration and, though not presently in public or private practice, has been a certified public accountant since 1951. Mr. Farkas brings broad public company experience and financial expertise to the Board of Directors.In addition, as a director since 1985, Mr. Farkas brings his extensive experience and knowledge of Synthetech, the industry, our customers and investment community to the Board of Directors. 8 Gregory R. Hahn, Ph.D., age 54.Dr. Hahn joined Synthetech as President and Chief Operating Officer in September 2006.Dr. Hahn assumed the responsibilities of Synthetech's President and Chief Executive Officer on July1, 2008.From 1999 until joining Synthetech, Dr. Hahn worked for the FMC Corporation, most recently as the Organics Global Business Director for its Lithium Division, based in Charlotte, North Carolina.His experience previous to FMC was as Vice President, Sales, at Sigma Aldrich Fine Chemicals, St. Louis, Missouri, and as Marketing and Development Manager at Koch Chemical Company, Corpus Christi, Texas.Dr. Hahn received hisBachelor of Science in Chemistry from Pacific Lutheran University, Tacoma, Washington, and his Doctor of Philosophy, Organic Chemistry, from the University of California, Davis.Dr. Hahn brings extensive scientific and industry knowledge and expertise to the Board of Directors. Donald E. Kuhla, Ph.D., age 67.Dr. Kuhla has served as a Synthetech director since July 2006.Dr.Kuhla previously served as a Synthetech director between 1997 and 2000.Dr. Kuhla was President and Chief Operating Officer of Albany Molecular Research, Inc., a chemical contract research organization, from July 1998 to February 2003.From 1994 through 1998, Dr. Kuhla was Vice President of Plexus Ventures, Inc., a business consulting firm.Dr. Kuhla has also held senior management positions with two venture capital backed, biotechnology start-up companies.His early career was spent in research and development and operations management positions with Pfizer Inc. and Rorer Group, Inc.His last position at Rorer was Senior Vice President of Operations.Dr. Kuhla is also a director of NPS Pharmaceuticals Inc.Dr. Kuhla received a Ph.D. degree in Organic Chemistry from Ohio State University.Dr. Kuhla brings significant scientific, operational and industry experience to the Board of Directors. Hans C. Noetzli, age 69.Mr. Noetzli has served as a Synthetech director since October 2004.Mr. Noetzli has more than 30 years' experience in the fine chemicals industry.He served in many executive functions of the Alusuisse-Lonza Group, a custom manufacturer of active pharmaceutical ingredients, headquartered in Zurich, Switzerland, among them 16 years as Chief Executive Officer of Lonza, Inc. and as a member of its Executive Committee.Mr.Noetzli currently serves on the boards of directors of Aceto Corporation, a public company involved in the distribution and marketing of pharmaceutical and specialty chemicals, where he is a member of the Audit Committee, and IRIX Pharmaceuticals, Inc., a privately owned developer and manufacturer of active pharmaceutical ingredients.Mr. Noetzli holds a degree in Business Administration from the Basel Business School in Switzerland.Mr. Noetzli brings many years of industry expertise and public company experience to the Board of Directors. Charles B. Williams, age 63.Mr. Williams has served as a Synthetech director since 1997.In July 2002, Mr.Williams retired from Synthetech, where he held the positions of Vice President of Finance and Administration, Chief Financial Officer, Treasurer and Secretary.Mr. Williams joined Synthetech in 1988 as its Controller.Prior to that time, he served for five years as Controller for White's Electronics, Inc. of Sweet Home, Oregon.From 1976 to 1983, he held several accounting and financial positions with Teledyne Wah Chang, a metals producer in Albany, Oregon.Mr.Williams earned a B.S. in Economics and M.B.A. from Oregon State University.Mr. Williams brings financial expertise and experience to the Board of Directors.In addition, as a former executive officer and a director since 1997, Mr. Williams brings his extensive experience and knowledge of Synthetech, the industry and investment community to the Board of Directors. 9 PROPOSAL NO. 2 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Audit Committee of the Board has appointed Peterson Sullivan LLP as its independent registered public accounting firm to audit Synthetech's consolidated financial statements for the fiscal year ending March 31, 2011.Although Synthetech is not required to seek shareholder approval of this appointment, the Board believes it to be sound corporate governance to do so. Please read "Independent Registered Public Accounting Firm" on page 24.Representatives of Peterson Sullivan LLP are expected to attend the annual shareholder meeting, to be available to respond to appropriate questions and, if they desire, to make a statement. Our Board recommends a vote "FOR" the ratification of the appointment of Peterson Sullivan LLP as Synthetech's independent registered public accounting firm for the fiscal year ending March31, 2011.If the appointment is not ratified, the Audit Committee will consider whether it should select another independent registered public accounting firm. OTHER BUSINESS Synthetech knows of no business that may be presented for consideration at the meeting other than the items indicated in the Notice of Annual Meeting.If other matters are properly presented at the meeting, the persons designated as proxies on your proxy card may vote at their discretion. Following the adjournment of the formal business meeting, Dr. Daniel T. Fagan, Synthetech's Chairman, and Dr. Gregory R. Hahn, Synthetech's President and Chief Executive Officer, will address the meeting and will hold a general discussion period during which shareholders will have an opportunity to ask questions about Synthetech and its business. 10 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT TABLE The following table shows common stock ownership on June 8, 2010, the record date, except as otherwise noted, by: · each person who beneficially owned more than 5% of Synthetech common stock on that date; · each director and director nominee of Synthetech; · each named executive officer for whom compensation information is provided in the Summary Compensation Table on page 12; and · all current executive officers and directors of Synthetech as a group. Name and Address of Beneficial Owner (1) Amount and Nature of Beneficial Ownership (2) Percent of Class (3) Paul C. Ahrens % Dr. Gregory R. Hahn % Gary A. Weber % Charles B. Williams % Dr. Daniel T. Fagan % Howard L. Farkas * Dr. Donald E. Kuhla * Hans C. Noetzli * Dr. Frederic Farkas * All Executive Officers and Directors as a Group (9 persons) % * Less than 1%. The address of all listed named executive officers and directors is c/o Synthetech, Inc., P.O. Box 646, Albany, OR 97321 The number of shares beneficially owned by each entity or person is determined under the rules of the SEC, and the information is not necessarily indicative of beneficial ownership for any other purpose. Under such rules, beneficial ownership includes any shares as to which the individual has sole or shared voting power or investment power and also any shares that the individual has the right to acquire as of August 7, 2010 (60 days after June 8, 2010) through the exercise of any stock option or other right. The denominator used in calculating the percentage is equal to the number of shares outstanding plus the number of shares the beneficial owner (or group of beneficial owners) has a right to acquire immediately or within 60 days pursuant to warrants or options. Includes options to purchase 15,000 shares. Includes options to purchase 434,000 shares. Includes options to purchase 254,500 shares. Includes 200,120 shares held in the Williams Living Trust, of which Mr. Williams and his spouse are the trustees, and options to purchase 137,500 shares. Includes options to purchase 146,000 shares. Includes options to purchase 39,000 shares. Includes options to purchase 12,000 shares. Includes options to purchase 37,000 shares. Includes options to purchase 45,300 shares. Includes options to purchase 1,120,300 shares. 11 EXECUTIVE COMPENSATION FISCAL 2 The following table sets forth information regarding compensation for each of Synthetech's named executive officers for fiscal 2010 and 2009.All numbers are rounded to the nearest dollar. Name and Principal Position Year Salary Bonus Option Awards All Other Compensation Total Dr. Gregory R. Hahn(3) $ $ $
